DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said second cylindrical elongated body portion" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, Examiner will interpret the limitation “an adjustable accessory mount affixed to said distal end of said second cylindrical elongated body portion, said adjustable accessory mount configured to mount the electrical accessory” of claim 1 as “an adjustable accessory mount configured to mount the electrical accessory.”
Claim 3 recites the limitation “said accessory base located in proximity to the distal end of said second cylindrical elongated body portion” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner will withhold examination of claim 3 due to the lack of antecedent basis of “the distal end of said second cylindrical elongated body portion”.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,352,104. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,352,104. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches all of the claimed limitations of the present application, as shown below.

17/834524
11,352,104
1. A monopod system for interfacing with an electrical accessory and a seat mount of a boat, the system comprising: 
a first cylindrical elongated body portion having a proximal end and a distal end; 
an insert affixed to said first cylindrical elongated body portion proximal end, said insert configured to be inserted into the seat mount of the boat; and
 an adjustable accessory mount affixed to said distal end of said second cylindrical elongated body portion, said adjustable accessory mount configured to mount the electrical accessory.
1. A monopod system for interfacing with an electrical accessory and a seat mount of a boat, the system comprising: 
a first cylindrical elongated body portion having a proximal end and a distal end; 
a second cylindrical elongated body portion having a proximal end and a distal end, said second cylindrical elongated body portion configured to telescope from within said first cylindrical body portion and extend out from said first cylindrical elongated body portion distal end; 
an insert affixed to said first cylindrical elongated body portion proximal end, said insert configured to be inserted into the seat mount of the boat; 
a releaseable locking mechanism configured to releaseably lock said second cylindrical elongated body portion in relation to said first cylindrical elongated body portion, said releasable locking mechanism affixed to said distal end of said first cylindrical elongated body portion; and 
an adjustable accessory mount affixed to said distal end of said second cylindrical elongated body portion, said adjustable accessory mount configured to mount the electrical accessory.
2. The monopod system of claim 1, further comprising: 
a housing for containing said electrical accessory; 
a wireless power receiver comprising a strip and a power input for interfacing with a charging port of said electrical accessory, said receiver placed within said housing; 
an accessory base; 
a wireless power transmitter located within said accessory base, said wireless power transmitter receiving power from a power source; and 
said wireless power receiver configured to receive power from said wireless power transmitter and to deliver that power to said electrical accessory via said power input.
2. The monopod system of claim 1, further comprising: 
a housing for containing said electrical accessory; 
a wireless power receiver comprising a strip and a power input for interfacing with a charging port of said electrical accessory, said receiver placed within said housing; 
an accessory base; 
a wireless power transmitter located within said accessory base, said wireless power transmitter receiving power from a power source; and 
said wireless power receiver configured to receive power from said wireless power transmitter and to deliver that power to said electrical accessory via said power input.
3. The monopod system of claim 2, further comprising: said accessory base located in proximity to the distal end of said second cylindrical elongated body portion.

3. The monopod system of claim 2, further comprising: said accessory base located in proximity to the distal end of said second cylindrical elongated body portion.
4. The monopod system of claim 2, wherein said housing is waterproof.
4. The monopod system of claim 2, wherein said housing is waterproof.
5. The monopod system of claim 2, further comprising: 
said power source comprising a navigation light port of a marine vessel; 
a power monopod inserted into said power source, said power monopod comprising a cylindrical elongated body portion having a proximal end and a distal end; and 
said power monopod including an input for receiving a power cord for providing power to said electrical accessory.
5. The monopod system of claim 2, further comprising: 
said power source comprising a navigation light port of a marine vessel;
 a power monopod inserted into said power source, said power monopod comprising a cylindrical elongated body portion having a proximal end and a distal end; and 
said power monopod including an input for receiving a power cord for providing power to said electrical accessory.
6. The monopod system of claim 1, further comprising: 
a power monopod configured to receive power from a navigation light port of a marine vessel, said power monopod comprising a cylindrical elongated body portion having a proximal end and a distal end; and
 said power monopod including an input for receiving a power cord for providing power to said electrical accessory.
6. The monopod system of claim 1, further comprising: 
a power monopod configured to receive power from a navigation light port of a marine vessel, said power monopod comprising a cylindrical elongated body portion having a proximal end and a distal end; and
 said power monopod including an input for receiving a power cord for providing power to said electrical accessory.
7. The monopod system of claim 6, wherein said input comprises a universal serial bus (USB) port.
7. The monopod system of claim 6, wherein said input comprises a universal serial bus (USB) port.
8. The monopod system of claim 1, wherein said electrical accessory is one of the accessories chosen from the list comprising: a smart phone; a tablet computer; a digital camera; a geographical positioning system (GPS) unit; and a fish finder.
8. The monopod system of claim 1, wherein said electrical accessory is one of the accessories chosen from the list comprising: a smart phone; a tablet computer; a digital camera; a geographical positioning system (GPS) unit; and a fish finder.
9. The monopod system of claim 1, wherein said insert is threaded and is threadedly received within said seat mount of the boat.
9. The monopod system of claim 1, wherein said insert is threaded and is threadedly received within said seat mount of the boat.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cifers (US 8,783,975) in view of Bishirjian (US 2004/0112416)
For claim 1, Cifers teaches a monopod system (Figures 1 and 2) for interfacing with an electrical accessory (camera, Abstract), the system comprising: 
a first cylindrical elongated body portion (14) having a proximal end (end closest to 26) and a distal end (end closest to 16); 
an insert (13) affixed to said first cylindrical elongated body portion proximal end, said insert configured to be inserted (col. 2, lines 37-60); and
an adjustable accessory mount configured to mount the electrical accessory (22, Figures 1-2 and col. 2, lines 37-60)
It is noted that Cifers teaches in col. 2, lines 37-60 that “a monopod turret support 10 for rotatably engaging an object, such as a camera (not shown), to a supporting environmental surface (not shown). The supporting environmental surface may be part of a vehicle, such as a boat or kayak, for example… An adapter 26 may be coupled to the lower end 28 of the lower shaft 14…The purpose of the adapter 26 is to enable the lower shaft 14 to be fixed to a threaded stud 13 of a tee bolt 15 or other structure that may cooperate with a component of the supporting environmental element…This enables the monopod turret support 10 to be securely mounted to an environmental object such as a boat. Alternatively, other forms of the adapter may be employed to cooperate with other forms of attachment to the environment, which may not require the use of a tee bolt.”
Cifers fails to distinctly disclose:
a monopod system for interfacing with a seat mount of a boat;
the insert configured to be inserted into the seat mount of the boat.
However, Bishirjian teaches an accessory (personal canopy apparatus) interfaced with the seat mount of a boat (P and 18, [0090] and Figure 8).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to mount Cipher’s monopod turret support to the seat mount of a boat since the particular known technique (mounting an accessory to the seat mount of a boat) was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Bishirjian.
For claim 8, Cifers as modified by Bishirjian teaches the limitations of claim 1 and Cifers further teaches:
said electrical accessory is one of the accessories chosen from the list comprising: a smart phone; a tablet computer; a digital camera; a geographical positioning system (GPS) unit; and a fish finder (digital camera, Abstract).
It is noted that although a digital camera is not explicitly taught by Cifers, Cifers is capable of use with a digital camera, i.e., any person having ordinary skill in the art would have easily recognized that the generic teaching of a camera in the Abstract suggests that any well-known camera types can/should be used to implement this generic teaching. Note the recent Supreme Court holding in KSR v. Teleflex Inc., 82 USPQ2d 1385 (2007) which supports such a finding of obviousness here.
For claim 9, Cifers as modified by Bishirjian teaches the limtiations of claim 1 and Cifers further teaches:
said insert is threaded and is threadedly received within said seat mount of the boat (via 13).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cifers (US 8,783,975) in view of Bishirjian (US 2004/0112416) and Hopkins (US 2004/0257822).
For claim 6, Cifers as modified by Bishirjian teaches the limitations of claim 1 but fails to teach a power monopod as claimed.
However, Hopkins teaches a power monopod (Figure 9) receiving power from a navigation light port of a marine vessel (BOAT ELECTRICAL POWER), said power monopod comprising a cylindrical elongated body portion (304) have a proximal end (end closes to 324) and a distal end (end closes to 900); and 
said power monopod including an input (900) for receiving a power cord for providing power to an electrical accessory ([0067]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Hopkins’ power monopod with the combination of Cifer and Bishirjian as defined above in order to provide power to a camera mounted on the monopod system of claim 1.
For claim 7, Cifers as modified by Bishirjian and Hopkins teaches the limitations of claim 6 but fails to teach the accessory outlet being a USB port.  However, the use of a USB port as claimed is simply a specific-for-broad substitution, i.e., any person having ordinary skill in the art would have easily recognized that the generic teaching of an accessory outlet in [0067] suggests that any well-known accessory outlets can/should be used to implement this generic teaching. Note the recent Supreme Court holding in KSR v. Teleflex Inc., 82 USPQ2d 1385 (2007) which supports such a finding of obviousness here.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849